  '
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                            F-ILED                .




                                                                                                                FEB 1 B2020
                                        UNITED STATES DISTRICT COURT
                                                                                                           C,ERK. \!.S. o,,rn,cr COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                             SOUTHERN !llSTRICT ()f CALIFORNIA
                                                                                                        BY       • -'              DEPUTY
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   V.                               (For Offenses Committed On or After November 1, 1987)

                     JESUS MEJIA VIGIL                                 Case Number:         19CR4314-DMS

                                                                    Michael Stein CJA
                                                                    Defendant's Attorney
USM Number                         87724298
• -
THE DEFENDANT:
 12:1 pleaded guilty to count(s)         1 of the Information

 D  was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                         Nature of Offense                                                             Number(s}
18USC 1546                              FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                     1
                                        ENTRY DOCUMENTS




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 • ~~oo --------------- ~                                                 dismissed on the motion of the United States.

       Assessment : $100.00 ordered waived.


 D     NTA Assessment*: $
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lg] No fine                D Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.


                                                                     Date oflmposition of Sentence


                                                                                   <~m
                                                                     HON. Dana M. Sabraw
                                                                     UNITED STATES DISTRICT JUDGE
,
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:               JESUS MEJIA VIGIL                                                         Judgment - Page 2 of 2
    CASE NUMBER:             19CR4314-DMS

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     TIME SERVED (138 Days).




     •     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •     as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

           Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __


     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL



                                                                                                            19CR4314-DMS
